Exhibit 10.33

AMENDMENT

THIS AMENDMENT is made as of Octoberr 23, 2006 and amends the Employment
Agreement dated as of June 9, 1998, as amended as of February 13, 2006
(collectively the “Employment Agreement”), between DENDRITE INTERNATIONAL, INC.
(“Dendrite”) and JEAN-PAUL MODDE (“Employee”).  Unless defined in this
Amendment, capitalized terms used in this Amendment will have the meaning set
forth in the Employment Agreement.

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

1.             A new Section 3B is added to the Employment Agreement providing
as follows:

3B.          SEVERANCE

(a)           If Employee’s employment hereunder is terminated by Dendrite for
any reason other than termination by Dendrite for Cause, Disability or upon
Employee’s death, Employee shall solely be entitled to (subject to any
applicable off-sets) applicable payments and benefits in Section 3A (the “Change
in Control Severance Payment”) or 3B and Employee’s base salary through the date
of his termination.

(b)           If Employee’s employment hereunder is terminated by Dendrite for
any reason other than death, Cause, or Disability, Employee shall be entitled to
receive severance payments of his monthly base salary for 12 months following
his employment termination (calculated at the rate of base salary then being
paid to Employee as of the date of termination) and his Final Annual Target
Bonus (as defined below in Section 3B(e)).  The severance payments to be paid to
Employee under this Section 3B shall be referred to herein as the “Severance
Payment.”  The Severance Payment shall be paid to Employee in twelve consecutive
equal monthly payments commencing in the payroll period following the date
Employee signs the separation agreement described in Section 3B(d) below.  No
interest shall accrue or be payable on or with respect to any Severance
Payment.  In the event of a termination of Employee’s employment described in
this Section 3B, he shall be provided continued “COBRA” coverage pursuant to
Sections 601 et seq. of ERISA under Dendrite’s group health plan.  During the
period which Employee receives the Severance Payment, his cost of COBRA coverage
shall be the same as the amount paid by employees of Dendrite for the same
coverage under Dendrite’s group health plan.  Notwithstanding the foregoing, in
the event Employee becomes re-employed with another employer and becomes
eligible to receive health coverage from such employer, the payment of COBRA
coverage by Dendrite as described herein shall cease.  Employee agrees to notify
Dendrite of any full-time employment that he begins while receiving the
Severance Payment.


--------------------------------------------------------------------------------


(c)           For purposes of clarification, under no circumstances is Employee
entitled to receive payments under both Sections 3A and 3B, and Employee will
not be entitled to any other severance payments from Dendrite.

(d)           The making of any Severance Payments, and the provision of
benefits under Section 3B, is conditioned upon the signing of a general release
in form and substance satisfactory to Dendrite under which Employee releases
Dendrite and its affiliates together with their respective officers, directors,
shareholders, employees, agents and successors and assigns from any and all
claims he may have against them.  In the event Employee breaches any provisions
of Sections 5 through 11 of the Employment Agreement, in addition to any other
remedies at law or in equity, Dendrite may cease making any Severance Payment
and any payments for COBRA coverage otherwise due under Section 3B.  Nothing
herein shall affect any of Employee’s obligations or Dendrite’s rights under
this Agreement.

(e)           Final Annual Target Bonus means the annual target bonus
established for Employee in the fiscal year in which Employee’s employment
terminates, or, if the annual target bonus has not been established for Employee
in such fiscal year, then the annual target bonus for the prior fiscal year
shall be used.

(f)            Notwithstanding the foregoing, any payments under this Section 3B
may be delayed, for no more than six (6) months following termination of
Employee’s employment, pursuant to Section 409A of the Internal Revenue Code
(the “Code”), and, to the extent that any delay in any Severance Payment is
attributable to Code Section 409A, interest on such Severance Payment shall
accrue from the date otherwise scheduled for such payment under the terms of
this Amendment until the date of actual payment at an annual rate of six percent
(6%).

2.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

   DENDRITE INTERNATIONAL, INC.

By:

/s/ Christine A. Pellizzari

 

Name:

Christine A. Pellizzari

 

Title:

Sr. Vice President, General Counsel

 

 

and Secretary

 

Date:

November      , 2006

 

 

 

 

/s/ Jean-Paul Modde

 

Name:

Jean-Paul Modde

 

Date:

November       , 2006

 

 


--------------------------------------------------------------------------------